Citation Nr: 1647988	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  12-27 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for loss of vision in the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1966 to March 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, this § 1151 claim, but it is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.

The Veteran believes that he should be compensated for the additional vision loss sustained while hospitalized for his service-connected psychiatric disability at the Alexandria VA Medical Center (VAMC) from August 18, 2008, to September 16, 2008.  Specifically, he states that prior to his VA hospitalization he underwent glaucoma surgery at a private facility in June 2008 and was prescribed Travosport after the surgery.  He claims that this medication prescribed by his private provider was taken away from him during his VA hospitalization and that his vision worsened as a result.  He also asserts that because his vision became blurry during his VA hospitalization, he fell and his hit his head on the left side causing even more vision loss.  He states that he did not receive treatment for this accident while hospitalized.  

At present, there are letters from two private doctors associated with the claims folder concerning their treatment of the Veteran's eye problems.  However, these doctors' actual treatment records have not been obtained.  This should be accomplished on remand.  Efforts should also be undertaken to ensure that the Veteran's complete VA treatment records have been obtained, with respect to his hospitalization from August 2008 to September 2008.  Finally, an additional VA medical opinion should be obtained, as set forth below.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete treatment records from Cheryl Leger Neu, M.D., to include, but not limited to, all records related to eye surgery performed in June 2008 and treatment records dated July 25, 2008, September 24, 2008, and February 10, 2009.  Actual treatment records, as opposed to a written summary, should be obtained.  

2.  Make arrangements to obtain the Veteran's complete treatment records from Scott T. Gauthreaux, M.D., to include, but not limited to, records related to a medical procedure conducted on the Veteran's eye on October 13, 2008, and all follow-up treatment records.  Actual treatment records, as opposed to a written summary, should be obtained.  

3.  Make arrangements to obtain the Veteran's complete medical and administrative records associated with his  hospitalization at the Alexandria VAMC from August 18, 2008, to September 16, 2008, to include all clinical records and records concerning the administration of any medications and any fall suffered by the Veteran.

4.  Make arrangements to obtain any outstanding VA medical treatment records concerning the Veteran's eyes/vision, dated from September 2008 forward, to include his hospitalization on October 29, 2015. 

5.  Thereafter, schedule the Veteran for a VA examination by an ophthalmologist.  The claims file, including a complete copy of this remand, must be provided for the examiner's review of the relevant history, including especially of the treatment in question, and the examiner must indicate he/she did in fact review the file. 

The examiner must provide an opinion addressing the following: 

a)  Identify all pathology of the Veteran's left eye. 

b)  For all identified left eye pathology, the examiner should provide an opinion as to whether it was proximately caused by any failure to allow the Veteran to administer Travosport, and/or a fall resulting in a head injury, during his VA hospitalization from August 18, 2008, to September 16, 2008.

c) If the answer to b) is positive, the examiner should provide an opinion as to: 1) Whether any diagnosed condition of the left eye was caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA ; or 2) If there was no fault on the part of VA, whether any identified left eye condition was due to an event not reasonably foreseeable.

In providing this opinion(s), the examiner must specifically review and address the February 2009 letters from Cheryl Leger Neu, M.D. and Scott T. Gauthreaux, M.D.

The examiner must provide a complete explanation for all conclusions reached.

6. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above instructions, it must be returned to the examiner for corrective action.

7. Finally, after completing any other indicated development, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




